FILED
                                                          JUN 04 2014
                                                      SUSAN M. SPRAUL, CLERK
 1                                                      U.S. BKCY. APP. PANEL
                                                        OF THE NINTH CIRCUIT

 2
 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                             ) BAP No. CC-13-1476-PaKiLa
                                        )
 6   MARIA G. RIVERA,                   ) Bk. No. SA 11–22793-TA
                                        )
 7                  Debtor.             )
     ___________________________________)
 8                                      )
                                        )
 9   MARIA G. RIVERA,                   )
                                        )
10                  Appellant,          )
                                        )
11   v.                                 ) O P I N I O N
                                        )
12   ORANGE COUNTY PROBATION            )
     DEPARTMENT,                        )
13                                      )
                    Appellee.           )
14   ___________________________________)
15
16                   Argued and Submitted on May 15, 2014,
                            at Pasadena, California
17
                             Filed - June 4, 2014
18                               ____________
19             Appeal from the United States Bankruptcy Court
                   for the Central District of California
20
          Hon. Theodor C. Albert, U.S. Bankruptcy Judge, Presiding
21
22
23   Appearances:    Leigh E. Ferrin, Esq. of Public Law Center for
                     appellant Maria G. Rivera; Adam C. Clanton, Esq. of
24                   Orange County Counsel for appellee Orange County
                     Probation Department.
25
26
27   Before: PAPPAS, KIRSCHER, and LATHAM,1 Bankruptcy Judges.
28



          1
             Hon. Christopher B. Latham, U.S. Bankruptcy Judge for the
     Southern District of California, sitting by designation.
 1   PAPPAS, Bankruptcy Judge:
 2
 3        Appellant, chapter 72 debtor Maria Rivera (“Debtor”) appeals
 4   the order of the bankruptcy court determining that Appellee,
 5   Orange County Probation Department (“Orange County”), did not
 6   violate the discharge injunction in Debtor’s case when it
 7   attempted to collect from her after bankruptcy because the debt
 8   she owed to Orange County was excepted from discharge under
 9   § 523(a)(5) as a “domestic support obligation.”       The issue
10   presented in this appeal is a novel one in this Circuit, and we
11   AFFIRM.
12                                       FACTS
13                             Prebankruptcy Events
14        Debtor’s minor son was incarcerated in Orange County from
15   2008 to 2010, for a total of 593 days.       California law provides
16   that “[t]he father [or] mother . . . of a minor . . . shall be
17   liable for the reasonable costs of support of the minor while the
18   minor is . . . detained in . . . any institution or other place
19   . . . pursuant to an order of the juvenile court.”       CAL. WELF. &
20   INST. CODE § 903(a).   The law endeavors, however, “to ensure that
21   liability is imposed only on persons with the ability to pay.”
22   CAL. WELF. & INST. CODE § 903(c).    Moreover, the “costs of support” a
23   parent is required to pay are not the total costs of confinement,
24   but “only [the] actual costs incurred by the county for food and
25   food preparation, clothing, personal supplies, and medical
26   expenses, not to exceed    . . . a maximum of thirty dollars ($30)
27   per day . . . .”   Id.    In addition to costs of support, California
28
          2
             Unless otherwise indicated, all chapter and section
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532 and
     all Rule references are to the Federal Rules of Bankruptcy
     Procedure, Rules 1001-9037.

                                          -2-
 1   law provides that “[t]he father [or] mother . . . of a minor . . .
 2   shall be liable for the costs to the county or the court . . . of
 3   legal services rendered to the minor by an attorney pursuant to an
 4   order of the juvenile court.”   CAL. WELF. & INST. CODE § 903.1(a).3
 5        According to Orange County, the total cost to incarcerate
 6   Debtor’s son amounted to approximately $420 a day.     However, in
 7   obedience to the limitation in the statute, it sought to collect
 8   only $23.90 a day from Debtor, which represented the expense for
 9   her son’s “food and food preparation, clothing, personal supplies,
10   and medical expenses” while he was incarcerated.     In addition to
11   these expenses, Orange County sought $2,199 from Debtor for her
12   son’s legal representation while in custody.
13        As was its practice, Orange County provided several
14   statements to Debtor itemizing the expenses of her son’s
15   incarceration, along with the amount of the legal fees incurred
16   for his representation; it also sent Debtor a copy of court orders
17   requiring her to meet with a financial officer to determine her
18   ability to pay these costs pursuant to Cal. Welf. & Inst. Code
19   §§ 903(c), 903.1, and 903.45.   Debtor did not respond to any of
20   these communications.4
21        On May 10, 2010, $9,508.60 was paid to Orange County on
22
23
          3
             The additional safeguards found in Cal. Welf. & Inst. Code
24   § 903(c) that require a parent to have the ability to pay, and
     that place a cap on the amount to be paid, are not present in
25   § 903.1 requiring that the parent pay for the minor’s legal
     expenses. However, under Cal. Welf. & Inst. Code § 903.45, a
26   “county financial evaluation officer” must determine whether the
     responsible person has the ability to pay all or part of the costs
27   under both § 903 and § 903.1. The officer then reports his or her
     findings as to the parent’s ability to pay to the state court.
28
          4
             While Debtor did not act on these statements or orders of
     the court, the son’s father met with Orange County upon his
     receipt of this information, and the parties agreed to a payment
     plan he could afford, which was filed with the juvenile court.

                                     -3-
 1   Debtor’s account,5 although this payment did not satisfy the full
 2   outstanding balance of the costs.       After Orange County sent
 3   several more notices to Debtor about the remaining amount due, a
 4   final notice was sent requiring her to appear for a court hearing
 5   to determine her ability to pay.    When Debtor failed to appear at
 6   the hearing, on July 20, 2011, a judgment was entered by the
 7   juvenile court requiring Debtor to pay to Orange County the
 8   remaining support costs and legal expenses incurred while her son
 9   was in custody, which amounted to $9,905.40.6
10                            Bankruptcy Proceedings
11           Debtor filed a chapter 7 petition on September 12, 2011.
12   Debtor listed Orange County as a priority, unsecured creditor in
13   her schedules, and Orange County received notice of the bankruptcy
14   filing.     The chapter 7 trustee appointed in the case determined
15   there were no assets to administer, Debtor received a discharge on
16   January 4, 2012, and the bankruptcy case was closed January 10,
17   2012.
18           After the case closed, assuming that the debt was excepted
19
20
             5
             While it does not impact the issue on appeal, the record
21   is unclear as to the circumstances surrounding this payment. In
     her declaration filed in the bankruptcy court, Debtor indicated
22   she paid this amount from the proceeds of the sale of her house.
     However, the collections manager for Orange County stated in her
23   declaration that, on April 28, 2010, an escrow company requested
     balance information from Orange County concerning the amount due
24   on its claim, and on May 10, 2010, the escrow company made the
     $9,508.60 payment to Orange County. This suggests, contrary to
25   Debtor’s contention that she voluntarily paid this sum, that the
     escrow company submitted the payment to Orange County to satisfy a
26   lien or similar charge on Debtor’s home.
27           6
             Debtor has not argued that she is not indebted to Orange
     County, nor has she challenged the amount of the debt alleged by
28   Orange County, in this appeal.

                                       -4-
 1   from discharge as a domestic support obligation under § 523(a)(5),
 2   Orange County resumed its efforts to collect the debt from Debtor
 3   by continuing to send her statements of the amount due, and a
 4   representative of the creditor telephoned Debtor to persuade her
 5   to pay the debt.
 6        Debtor sought counsel concerning Orange County’s collection
 7   activities, who corresponded with the Orange County’s attorney,
 8   expressing the view that the debt had been discharged.   When
 9   Orange County would not relent, on April 18, 2013, Debtor filed a
10   motion to reopen the bankruptcy case, along with a motion for an
11   order directing Orange County to show cause (“OSC”) why it should
12   not be held in contempt for violation of the discharge injunction.
13   The bankruptcy court reopened the case, entered the OSC, scheduled
14   a hearing, and requested briefing from the parties, in particular
15   asking them to address the changes to §§ 523(a)(5) and 101(14A)
16   made in 2005 by the Bankruptcy Abuse Prevention and Consumer
17   Protection Act (BAPCPA).
18        After considering the parties’ briefing, and shortly before
19   the scheduled hearing, the bankruptcy court issued a lengthy,
20   thoughtful tentative ruling (the “First Tentative”).   In it, the
21   court concluded that Orange County had violated the discharge
22   injunction because the debt it sought to collect from Debtor after
23   entry of the discharge order was not excepted from discharge under
24   § 523(a)(5).   The First Tentative noted the paucity of case law
25   and legislative history concerning the scope of § 523(a)(5) in
26   relation to debts such as those held by Orange County after
27   BAPCPA.   However, the court agreed with the conclusion reached by
28   the bankruptcy court in In re Rosen, 11-07651-BHL-7, 2012 WL

                                     -5-
 1   1565617, at *2 (Bankr. S.D. Ind. May 2, 2012), a case with facts
 2   similar to those in this case, that “an involuntary detention in a
 3   juvenile facility hardly seems to fit within the purpose and
 4   spirit [of §§ 523(a)(5) and 101(14A)].”   The bankruptcy court also
 5   discussed pre-BAPCPA cases that came to the same conclusion.
 6        In addition, in the First Tentative, the bankruptcy court
 7   cited In re Jerald C., 678 P.2d 917 (Cal. 1984), a California
 8   Supreme Court decision, for the proposition that the types of
 9   expenses specified in Cal. Welf. & Inst. Code § 903 were costs
10   “incurred primarily in protecting society from miscreant
11   minors . . . . ”   Based upon this conclusion, and noting it must
12   construe exceptions to discharge narrowly, the bankruptcy court
13   concluded that the costs were not in the nature of support for
14   purposes of § 523(a)(5).
15        At the OSC hearing on June 25, 2013, Orange County argued
16   that the First Tentative should not be adopted as the bankruptcy
17   court’s final ruling because, among other reasons, In re Rosen had
18   been incorrectly decided, and the California Supreme Court, in
19   Cnty. of San Mateo v. Dell J., 762 P.2d 1202 (Cal. 1988), had
20   significantly modified In re Jerald C.    After listening to the
21   parties’ arguments, the bankruptcy court determined it would
22   benefit from further briefing on the issues, and it ordered the
23   parties to address the impact of Cnty. of San Mateo on whether a
24   minor’s expenses, as limited in Cal. Welf. & Inst. Code § 903,
25   constitute support obligations of the minor’s parents.   In
26   addition, the court noted it needed further evidence of the amount
27   of Debtor’s damages if it were to finally decide that Orange
28   County had violated the discharge injunction.   The court continued

                                     -6-
 1   the OSC hearing.
 2        Before the continued hearing, the bankruptcy court issued
 3   another tentative ruling (the “Second Tentative”) in which it
 4   reversed course and decided that the debt owed to Orange County
 5   was excepted from discharge in Debtor’s bankruptcy case under
 6   § 523(a)(5) and, therefore, Orange County had not violated the
 7   discharge injunction.   In the Second Tentative, the bankruptcy
 8   court again noted that In re Rosen was the only decisional law it
 9   could locate discussing this issue post-BAPCPA; however, upon
10   further review of that opinion, the court agreed with Orange
11   County that In re Rosen had been incorrectly decided because that
12   bankruptcy court had primarily relied on a pre-BAPCPA case law,
13   and the court had not adequately analyzed the significant changes
14   to §§ 523(a)(5) and 101(14A) made by Congress in BAPCPA.   Instead,
15   the bankruptcy court concluded that the plain language of the Code
16   provisions, as amended by BAPCPA, compelled the conclusion that
17   the debt was excepted from discharge as a domestic support
18   obligation owed to a governmental unit.   The bankruptcy court also
19   reasoned that, in Cnty. of San Mateo, the California Supreme Court
20   had reviewed the amended Cal. Welf. & Inst. Code § 903 and
21   determined that the expenses provided in the statute are in the
22   nature of support.   For these reasons, the bankruptcy court’s
23   conclusion in the Second Tentative was to deny Debtor’s motion to
24   hold Orange County in contempt.
25        At the continued hearing on August 27, 2013, after again
26   considering the parties’ arguments, the bankruptcy court announced
27   that it would deny Debtor’s motion because the debt at issue was
28   excepted from discharge pursuant to § 523(a)(5).   In its comments,

                                       -7-
 1   the court largely restated the substance of the Second Tentative;
 2   however, it did not expressly adopt the Second Tentative in making
 3   its oral ruling.
 4        The bankruptcy court requested that counsel for Orange County
 5   prepare an order for entry by the court consistent with the oral
 6   ruling.   Orange County’s counsel thereafter lodged a proposed
 7   order, but Debtor objected to its form and submitted an
 8   alternative proposed order.    Debtor’s objection took issue with
 9   the language included in the title and content of the proposed
10   order, and in particular, pointed out that the court had not
11   expressly adopted the Second Tentative in making its oral ruling
12   at the continued hearing.
13        Without mentioning Debtor’s objection, on September 16, 2013,
14   the bankruptcy court entered the order proposed by Orange County.
15   That order purported to adopt the Second Tentative, provided that
16   Debtor’s debt to Orange County was excepted from discharge as a
17   domestic support obligation, and declined to find that Orange
18   County was in contempt.
19        Debtor filed a timely notice of appeal.
20                                 JURISDICTION
21        The bankruptcy court had jurisdiction under 28 U.S.C. §§ 1334
22   and 157(b)(2)(I).   We have jurisdiction under 28 U.S.C. § 158.
23                                    ISSUES
24        Whether the bankruptcy court erred in requesting additional
25   briefing by the parties after the initial hearing on the OSC.
26        Whether the bankruptcy court erred in entering the order
27   proposed by Orange County without expressly ruling on Debtor’s
28   objection to the form of that order.

                                       -8-
 1        Whether the bankruptcy court erred in determining the debt
 2   owed to Orange County was a “domestic support obligation” that was
 3   excepted from discharge in Debtor’s bankruptcy case under
 4   § 523(a)(5).
 5                           STANDARDS OF REVIEW
 6        We review case management decisions of the bankruptcy court
 7   for abuse of discretion.   GCB Commc’ns, Inc. v. U.S. S. Commc’ns,
 8   Inc., 650 F.3d 1257, 1262 (9th Cir. 2011) (citing O’Neill v.
 9   United States, 50 F.3d 677, 687 (9th Cir. 1995)).
10        We review the bankruptcy court’s interpretation and
11   application of a local rule for abuse of discretion.   Price v.
12   Lehtinen (In re Lehtinen), 564 F.3d 1052, 1058 (9th Cir. 2009),
13   cert. denied, 558 U.S. 1048 (2009); In re Nguyen, 447 B.R. 268,
14   276 (9th Cir. BAP 2011).
15        “We review the bankruptcy court’s factual determination that
16   a debt was for alimony, maintenance, or support for clear error.
17   ‘To the extent that questions of fact cannot be separated from
18   questions of law, we review these questions as mixed questions of
19   law and fact applying a de novo standard.’”   Seixas v. Booth (In
20   re Seixas), 239 B.R. 398, 401 (9th Cir. BAP 1999) (quoting Jodoin
21   v. Samayoa (In re Jodoin), 209 B.R. 132, 135 (9th Cir. BAP 1997)
22   (internal citation omitted)); see also Beaupied v. Chang (In re
23   Chang), 163 F.3d 1138, 1140 (9th Cir. 1998) (“When determining
24   whether a particular debt is within the § 523(a)(5) exception to
25   discharge, a court considers whether the debt is ‘actually in the
26   nature of   . . . support.’   This question is a factual
27   determination made by the bankruptcy court as a matter of federal
28   bankruptcy law.”) (internal citations omitted)).

                                      -9-
 1        The bankruptcy court’s interpretation of § 523(a)(5) is a
 2   question of law we review de novo.     Bendetti v. Gunness (In re
 3   Gunness), 505 B.R. 1, 4 (9th Cir. BAP 2014); Cnty. of El Dorado v.
 4   Crouch (In re Crouch), 199 B.R. 690, 691 (9th Cir. BAP 1996).
 5                                DISCUSSION
 6                                   I.
 7        The bankruptcy court did not err in considering
          additional authority at the OSC hearing, in requesting
 8        further briefing, or in entering the order proposed by
          Orange County.
 9
10        Although Debtor’s brief on appeal primarily focuses on
11   whether the Orange County debt is excepted from discharge per
12   § 523(a)(5), she also argues that the bankruptcy court committed
13   two procedural errors.   First, Debtor contends that the court
14   erred in allowing Orange County to raise and discuss, at the first
15   OSC hearing, a case not cited in its briefing before the hearing.
16   Second, citing Local Rule 9021-1(b), Debtor contends that the
17   bankruptcy court erred by not ruling on her objection to the form
18   of Orange County’s proposed order before entering it.    We can
19   easily dispense with these contentions.
20        First, Debtor claims the bankruptcy court erred in allowing
21   Orange County to discuss a more recent California Supreme Court
22   decision at the initial OSC hearing in response to the First
23   Tentative that it had not cited in its prior briefing.    To support
24   this claim of error, Debtor cites appellate authority holding a
25   litigant waives an argument on appeal if it is not addressed in
26   its opening brief.
27        While it is certainly correct that an issue not addressed by
28   a party in its opening brief on appeal may be waived, see Francis

                                     -10-
 1   v. Wallace (In re Francis), 505 B.R. 914, 920 (9th Cir. BAP 2014)
 2   (citing United States v. Carlson, 900 F.2d 1346, 1349 (9th Cir.
 3   1990)), the same is not true at the trial court level.     See El
 4   Pollo Loco, Inc. v. Hashim, 316 F.3d 1032, 1040-41 (9th Cir. 2003)
 5   (holding the trial court did not abuse its discretion in
 6   considering a new argument raised in a reply brief so long as the
 7   adverse party is given an opportunity to respond).    Here, at the
 8   initial OSC hearing, Orange County cited Cnty. of San Mateo to
 9   inform the court of a more recent, and what it urged was a more
10   complete, analysis of Cal. Welf. & Inst. Code § 903 by the
11   California Supreme Court.    In doing so, we understand that Orange
12   County was responding to the First Tentative issued shortly before
13   the hearing, in which the bankruptcy court relied on an older
14   California Supreme Court case discussing the California statute,
15   In re Jerald C.     After being advised of the more recent, and
16   arguably more relevant authority, the bankruptcy court ordered
17   both parties to brief its impact on the resolution of the issues
18   pending before the court in order to make an informed decision,
19   and continued the hearing.
20           Debtor did not, at the time, object to the bankruptcy court’s
21   decision to require further briefing and to continue the OSC
22   hearing, and we decline to entertain Debtor’s objection on appeal.
23   Moreover, in our view, Debtor was not prejudiced by the court’s
24   approach; indeed, to us, this seems to be an altogether reasonable
25   and pragmatic decision by the bankruptcy court in managing this
26   case.    Put simply, it was not an abuse of discretion.
27           Next, Debtor argues that the bankruptcy court abused its
28   discretion by entering the order lodged by Orange County without

                                       -11-
 1   expressly ruling on her objection to the form of the proposed
 2   order.   Debtor invokes Local Rule 9021-1(b)(3), which outlines the
 3   process by which proposed orders are to be submitted to the
 4   bankruptcy court for entry by the court and supplies a procedure
 5   if there is an objection to the proposed order.   See Local Rule
 6   9021-1(b)(3)(A), (B).   In that event,
 7
                Unless the court otherwise directs, a proposed
 8              order will not be signed by the judge unless
                (i) opposing counsel has endorsed thereon an
 9              approval as to form; (ii) opposing counsel has
                stipulated thereto on the record at the
10              hearing[;] or (iii) the time for objection to
                a form of order . . . has expired . . . . If
11              it finds the ends of justice so requires, the
                court may conduct a hearing on the proper form
12              of the order or decide any objection thereto
                without a hearing.
13
14   Local Rule 9021-1(b)(3)(C).
15        Here, the bankruptcy court entered the order lodged by Orange
16   County after Debtor filed her objection and alternative proposed
17   order.   By entering the order prepared by Orange County, despite
18   Debtor’s objection, the bankruptcy court effectively resolved the
19   objection without a hearing, as is allowed by the Local Rule.
20   While perhaps the bankruptcy court should have specifically
21   acknowledged Debtor’s objection before entering the Orange County
22   proposed order, not doing so does not amount to an abuse of
23   discretion under a Local Rule that prescribes a procedure
24   “[u]nless the court otherwise directs.”   Again, even if the
25   bankruptcy court should have addressed Debtor’s objection to the
26   order proposed by Orange County, we perceive no prejudice to
27   Debtor from the bankruptcy court’s decision to promptly enter that
28   order.

                                     -12-
 1        Finally, that the order proposed by Orange County and entered
 2   by the court adopts the Second Tentative, even though the
 3   bankruptcy court did not expressly so instruct at the hearing, is
 4   also not an abuse of discretion.      In deciding to incorporate the
 5   reasoning of the Second Tentative, we presume the court was
 6   exercising its discretion to modify its oral ruling in the final
 7   order.   See Rule 7052(b); Meyer v. Lenox (In re Lenox), 902 F.2d
8   737, 740 (9th Cir. 1990) (holding that bankruptcy courts “have the
 9   power to reconsider, modify[,] or vacate their previous orders so
10   long as no intervening rights have become vested”) (citing
11   Chinichian v. Campolongo (In re Chinichian), 784 F.2d 1440, 1443
12   (9th Cir. 1986); see also Cashco Fin. Servs., Inc. v. McGee (In re
13   McGee), 359 B.R. 764, 774 n.9 (9th Cir. BAP 2006) (noting that a
14   court’s written order controls over an inconsistent oral ruling).
15   As noted above, the bankruptcy court’s oral ruling at the hearing
16   closely tracked, and referred to, the analysis of the issues it
17   made in the Second Tentative.    The court did not abuse its
18   discretion when it took the additional step of expressly adopting
19   the Second Tentative in the order since, at bottom, the proposed
20   order conformed to the court’s oral ruling.
21                                   II.
22            The debt owed to Orange County is a domestic support
                   obligation that is excepted from discharge.
23
24        Debtor argues that the plain language of §§ 523(a)(5) and
25   101(14A), the legislative history of the BAPCPA amendments to
26   those statutes, and federal and state case law, all compel the
27   conclusion that the debt owed to Orange County was discharged in
28   Debtor’s bankruptcy case.   Orange County counters, arguing that,

                                       -13-
 1   applying the BAPCPA amendments to the Code, those provisions
 2   plainly except its debt from discharge, despite the reasoning of
 3   pre-BAPCPA cases, and one post-BAPCPA case, to the contrary.
 4        A.   Pre-BAPCPA
 5        Prior to 2005, § 523(a)(5) provided:
 6              (a) A discharge under section 727 . . . of
                this title does not discharge an individual
 7              debtor from any debt—
 8              (5) to a spouse, former spouse, or child of
                the debtor, for alimony to, maintenance for,
 9              or support of such a spouse or child, in
                connection with a separation agreement,
10              divorce decree or other order of a court of
                record, determination made in accordance with
11              State or territorial law by a governmental
                unit, or property settlement agreement, but
12              not to the extent that–
13              (A) such debt is assigned to another entity,
                voluntarily, by operation of law, or otherwise
14              . . .; or
15              (B) such debt includes a liability designated
                as alimony, maintenance, or support, unless
16              such liability is actually in the nature of
                alimony, maintenance, or support[.]
17
18        In interpreting and applying this statute, the Panel had
19   held, “[u]nder a literal application of § 523(a)(5), to be
20   nondischargeable a debt must be owed specifically to the ‘spouse,
21   former spouse, or child.’”   Eisen v. Linn (In re Linn), 38 B.R.
22   762, 763 (9th Cir. BAP 1984).   The Panel continued the “literal
23   application” of the language of § 523(a)(5) in a case factually
24   similar to the case at bar in Cnty. of El Dorado v. Crouch (In re
25   Crouch), 199 B.R. 690 (9th Cir. BAP 1996).   In In re Crouch, El
26   Dorado County, California, sought to except from discharge a debt
27   for costs incurred in housing a debtor’s minor son in a juvenile
28   detention facility pursuant to Cal. Welf. & Inst. Code § 602.   Id.

                                     -14-
 1   at 691.   The Panel held that the debtor’s obligation to the county
 2   was discharged because, although in the nature of support, the
 3   debt was payable to the county, not to the “former spouse, spouse,
 4   or child of the debtor.”    Id. at 693; see also In re Spencer, 182
 5 B.R. 263, 267-68 (Bankr. E.D. Cal. 1995) (holding that a debt
 6   under the old version of Cal. Welf. & Inst. Code § 903 was
 7   discharged because the debt “pursuant to Cal. Welf. & Inst. Code
 8   § 903 was owed and payable directly to the [county], not directly
 9   to the [d]ebtor’s minor children . . . [t]herefore, although it
10   arises from the support of [d]ebtor’s minor children, the
11   obligation does not fall within the exception to discharge under
12   11 U.S.C. § 523(a)(5).”).
13        B.   BAPCPA
14        BAPCPA significantly changed the structure, language, and
15   scope of § 523(a)(5).    Post-2005, § 523(a)(5) simply provides that
16   “[a] discharge under section 727 . . . does not discharge an
17   individual debtor from any debt— . . . for a domestic support
18   obligation[.]”     To give this discharge exception meaning, BAPCPA
19   added a new definitional section, § 101(14A), to the Code:
20              The term “domestic support obligation” means a
                debt that accrues before, on, or after the
21              date of the order for relief in a case under
                this title, including interest that accrues on
22              that debt as provided under applicable
                nonbankruptcy law notwithstanding any other
23              provision of this title, that is—
24              (A) owed to or recoverable by— (i) a spouse,
                former spouse, or child of the debtor or such
25              child’s parent, legal guardian, or responsible
                relative; or (ii) a governmental unit;
26
                (B) in the nature of alimony, maintenance, or
27              support (including assistance provided by a
                governmental unit) of such spouse, former
28              spouse, or child of the debtor or such child’s

                                       -15-
 1                  parent, without regard to whether such debt is
                    expressly so designated;
 2
                    (c) established or subject to establishment
 3                  before, on, or after the date of the order for
                    relief in a case under this title, by reason
 4                  of applicable provisions of— (i) a separation
                    agreement, divorce decree, or property
 5                  settlement agreement; (ii) an order of a court
                    of record; or (iii) a determination made in
 6                  accordance with applicable nonbankruptcy law
                    by a governmental unit; and
 7
                    (D) not assigned to a nongovernmental entity,
 8                  unless that obligation is assigned voluntarily
                    by the spouse, former spouse, child of the
 9                  debtor, or such child’s parent, legal
                    guardian, or responsible relative for the
10                  purpose of collection the debt.
11   The term “governmental unit,” as used in § 101(14A), is also
12   defined in § 101(27), and that definition includes a State and its
13   agencies and departments.7
14           As can be seen, compared to the pre-2005 Code, Congress
15   modified § 523(a)(5) in BAPCPA by “moving and refining the detail
16   of what constitutes a domestic support obligation into a new
17   definitional provision [of] § 101(14A).”      In re Gunness, 505 B.R.
18   at 4.       These amendments “enabled Congress to utilize a uniform
19   detailed definition of the term ‘domestic support obligation’ in
20
21
22
             7
                 Section 101(27) provides:
23
                    The term “governmental unit” means United
24                  States; State; Commonwealth; District;
                    Territory; municipality; foreign state;
25                  department, agency, or instrumentality of the
                    United States . . . , a State, a Commonwealth,
26                  a District, a Territory, a municipality, or a
                    foreign state; or other foreign or domestic
27                  government.
28   The parties do not dispute that Orange County is a governmental
     unit.

                                         -16-
 1   several different sections of the [B]ankruptcy [C]ode.”8         Id. at 5
 2   (citing 2 COLLIER   ON   BANKRUPTCY ¶ 101.14A (Alan N. Resnick & Henry J.
 3   Sommer eds., 16th ed.); Deemer v. Deemer (In re Deemer), 360 B.R.
4   278, 280-81 (Bankr. N.D. Iowa 2007)).
 5        In addition to this restructuring, BAPCPA also enhanced the
 6   definition of a support obligation in two ways as compared to the
 7   prior statute, which are significant in this appeal.         First, to
 8   constitute a nondischargeable support obligation, no longer must a
 9   debt be owed only “to a spouse, former spouse, or child of the
10   debtor.”   As the result of the 2005 amendments, debts that are
11   “owed to or recoverable by” a “governmental unit” may also
12   constitute domestic support obligations.        § 101(14A)(A)(ii); see
13   also In re Gunness, 505 B.R. at 4 (comparing the former statutes
14   with the BAPCPA revisions).9        And second, BAPCPA expanded the
15   “nature” of the debt that is excepted from discharge as a domestic
16
          8
17           The term “domestic support obligation” (“DSO”) appears in
     several other Code provisions, including, for example:
18   § 362(b)(2)(A)(ii) and (B) (the automatic stay does not prohibit
     the establishment or modification of a DSO, or the collection of a
19   DSO from property that is not property of the estate); § 507(a)(1)
     (DSO granted a first priority in distributions to creditors);
20   § 707(c)(3) (bankruptcy court may not dismiss a bankruptcy case if
     debtor proves it is necessary to satisfy a claim for a DSO);
21   § 1307(c)(11) (bankruptcy court may dismiss a case for failure of
     debtor to pay a DSO); § 1325(a)(8) (bankruptcy court shall confirm
22   debtors plan if, among other things, debtor is current on all
     post-petition DSO payments); § 1325(b)(2) (post-petition DSO
23   subtracted from calculation of “disposable income”); and § 1328
     (debtor not entitled to a discharge unless all DSO payments are
24   made).
          9
25           To the extent that Cnty. of El Dorado v. Crouch (In re
     Crouch), 199 B.R. 690, 692 (9th Cir. BAP 1996), Eisen v. Linn (In
26   re Linn), 38 B.R. 762, 763 (9th Cir. BAP 1984), and In re Spencer,
     182 B.R. 263, 267-68 (Bankr. E.D. Cal. 1995) decided that, to be
27   excepted from discharge under § 523(a)(5) a debt must be owed
     directly to, and only to, a debtor’s spouse, former spouse, or
28   child, those holdings have been abrogated by the BAPCPA
     amendments.

                                          -17-
 1   support obligation.    Under the revised Code, the inquiry now is
 2   whether a debt is “alimony, maintenance, or support (including
 3   assistance provided by a governmental unit) of such spouse, former
 4   spouse, or child of the debtor . . . .”      § 101(14A)(B) (emphasis
 5   added).10
 6        C.     The Orange County Debt
 7        Given the changes made by BAPCPA, was the Orange County debt
 8   excepted from discharge in Debtor’s bankruptcy case?
 9        The answer depends upon an interpretation of § 101(14A) and
10   amended § 523(a)(5), and any interpretation of the Bankruptcy Code
11   begins, and sometimes ends, with its text.      Ransom v. FIA Card
12   Servs., N.A., 131 S. Ct. 716, 723-24 (2011); Danielson v. Flores
13   (In re Flores), 735 F.3d 855, 859 (9th Cir. 2013) (en banc)
14   (citing Miranda v. Anchondo, 684 F.3d 844, 849 (9th Cir. 2011),
15   cert. denied, 133 S. Ct. 256 (2012)).       “Furthermore, ‘the words of
16   a statute must be read in their context and with a view to their
17   place in the overall statutory scheme.’”      In re Flores, 735 F.3d
18   at 859 (quoting Gale v. First Franklin Loan Servs., 701 F.3d 1240,
19   1244 (9th Cir. 2012)).    “If the statutory language is unambiguous
20   and the statutory scheme is coherent and consistent, judicial
21   inquiry must cease.”    Fireman’s Fund Ins. Co. v. Plant Insulation
22   Co. (In re Plant Insulation Co.), 734 F.3d 900, 910 (9th Cir.
23   2013) (citations and internal quotation marks omitted).      Of
24
          10
25           While we conclude the language of the applicable Code
     provisions is plain, requiring no further inquiry concerning the
26   intent of Congress in enacting the relevant BAPCPA amendments, we
     note that the legislative history of these amendments, for the
27   most part, merely restates the provisions of the new statutes
     without providing any commentary about, among other changes, the
28   addition of a governmental unit as a creditor. See H.R. REP. No.
     109-31, 109th Cong., 1st Sess. 59 (2005).

                                          -18-
 1   course, to be true to the policies of the Code, courts must limit
 2   the exceptions to discharge provisions to those plainly expressed
 3   in § 523(a).   Bullock v. BankChampaign, N.A., 133 S. Ct. 1754,
 4   1760 (2013); Sachan v. Huh (In re Huh), 506 B.R. 257, 267 (9th
 5   Cir. BAP 2014) (en banc).
 6        Applying the plain language of the Code provisions to the
 7   facts of this case, we conclude that the debt owed by Debtor to
 8   Orange County qualifies as a nondischargeable domestic support
 9   obligation because, without factual dispute, that debt:
10   (1) accrued before the order of relief; (2) is owed to a
11   governmental unit; (3) was incurred for the support of Debtor’s
12   child as “assistance provided by a governmental unit;” (4) was
13   established before Debtor’s bankruptcy by an order of the state
14   court; and (5) has not been assigned to a nongovernmental entity
15   for collection.
16   As to the satisfaction of these elements, Debtor takes issue with
17   only one of them, (3) above, arguing that the bankruptcy court’s
18             focus on the phrase “in the nature of support” in
               [§] 101(14A) while ignoring the term “domestic” in
19             [§] 523(a)(5) was clear error. The plain language
               of the two sections must be read together. When
20             read together, it is apparent that the purpose of
               [§§] 101(14A) and 523(a)(5) is to prevent the
21             debtor from discharging obligations that arise from
               being a parent or a spouse. It is not to reimburse
22             government agencies for money spent in housing
               children brought into our delinquency system for
23             the protection of society.
24   Appellant’s Op. B. at 12.   Instead, Debtor argues, we should adopt
25   the reasoning of In re Rosen, which found a debt similar to the
26   one at issue here was not excepted from discharge.   2012 WL
27   1565617, at *1.
28        While the determination of whether the nature of the debt is

                                     -19-
 1   “alimony, maintenance, or support” is a question of federal law,
 2   “[one] relevant factor for the bankruptcy court to consider in
 3   making this determination is how the particular state law
 4   characterizes the debt.”    In re Chang, 163 F.3d at 1140 (citing
 5   Marks v. Catlow (In re Catlow), 663 F.2d 960, 962 (9th Cir.
 6   1981)).   In our view, California law would characterize the Orange
 7   County debt as support.
 8        Acting under authority of the California statutes, Orange
 9   County seeks to recover from Debtor the daily expense it incurred
10   in providing her son “food and food preparation, clothing,
11   personal supplies, and medical expenses” while he was
12   incarcerated.   CAL. WELF. & INST. CODE § 903(c).   These sorts of
13   costs are quintessentially support expenses, whether they are
14   incurred by a child’s parents or by a governmental unit.       See,
15   e.g., Leppaluoto v. Combs (In re Combs), 101 B.R. 609, 615-16 (9th
16   Cir. BAP 1989) (explaining that support obligations are those that
17   provide a “necessity of life”); Lightner v. Lightner (In re
18   Lightner), 77 B.R. 274, 277 (Bankr. D. Mont. 1987) (stating that
19   support allows an individual to “maintain daily necessities”)
20   (citing Yeates v. Yeates (In re Yeates), 807 F.2d 874, 879 (10th
21   Cir. 1986) and Long v. Calhoun (In re Calhoun), 715 F.2d 1103,
22   1109 (6th Cir. 1983)); see also Leibowitz v. County of Orange (In
23   re Leibowitz), 217 F.3d 799, 803 (9th Cir. 2000) (holding that
24   child support payments due to a county were excepted from
25   discharge under former § 523(a)(18) because the expenses the
26   county sought to collect from the debtor benefitted the child);
27   Gianakas v. Gianakas (In re Gianakas), 917 F.2d 759, 763 (3d Cir.
28   1990) (holding “[a]n obligation that serves to maintain daily

                                      -20-
 1   necessities such as food, housing[,] and transportation is
 2   indicative of a debt intended to be in the nature of support.”).
 3        While Debtor argues that Orange County is effectively seeking
 4   to tax her for the cost of protecting society through the
 5   incarceration of her son, the California statutes belie that
 6   suggestion.    In burdening the parent of an incarcerated minor for
 7   expenses incurred by a county, California law carefully limits the
 8   types of charges that may be assessed to traditional support
 9   obligations.   As noted above, Cal. Welf. & Inst. Code § 903(c)
10   provides that the “costs of support” that can be levied against
11   the parent in this context include “only [the] actual costs
12   incurred by the county for food and food preparation, clothing,
13   personal supplies, and medical expenses, not to exceed    . . . a
14   maximum of thirty dollars ($30) per day . . . .”
15        The limitation on the kinds of expenses that can be recovered
16   from the parent of an incarcerated minor in the California
17   statutes represents a change from its prior law.    In In re Jerald
18   C., the California Supreme Court had held, in resolving a
19   constitutional challenge to the prior version of Cal. Welf. &
20   Inst. Code § 903, that expenses incurred by the government in
21   confining juvenile offenders were “not for the purpose of
22   providing support and maintenance for the committed person but for
23   the purpose of protecting society.”     678 P.2d 917, 921 (Cal.
24   1984).   However, the court’s decision left open the possibility
25   that the California legislature might amend the statute to
26   “require responsible parents to pay a part of the costs of
27   maintaining a minor in a county institution.”    Id. at 925 (Kaus,
28   J., concurring).   In a clear response to In re Jerald C., the

                                      -21-
 1   California legislature amended Cal. Welf. & Inst. Code § 903 to
 2   its present form to delineate the specific costs of support that
 3   could be recovered by a county, and to place a cap on the total
 4   amount that was recoverable.   Addressing a challenge to the
 5   amended statute in Cnty. of San Mateo v. Dell J., 762 P.2d 1202
 6   (Cal. 1988), the supreme court held the statute was
 7   constitutional, and characterized the newly listed kinds of
 8   recoverable expenses in Cal. Welf. & Inst. Code § 903(c) as those
 9   “for the reasonable costs expended for support and maintenance of
10   the minor while placed outside the family home.”    Id. at 1211.
11        As can be seen, Debtor’s argument that the costs sought to be
12   recovered from Debtor by Orange County encompass more than support
13   debts is inconsistent with state statutory and case law.
14        Debtor’s other arguments also lack merit.     For example, in
15   construing § 101(14A), she urges that, instead of relying on the
16   meaning of “support obligation,” we should focus on the word
17   “domestic.”   To Debtor, inclusion of “domestic” in the defined
18   term requires that only those support obligations that arise out
19   of a familial relationship are covered.
20        While Debtor’s contention may have prevailed prior to 2005,11
21
22
          11
               For example, in 1998, the Ninth Circuit observed that:
23
                The § 523(a)(5) exception to discharge strikes
24              a balance between competing policies. On the
                one hand, the goal of providing a “fresh
25              start” to the bankrupt debtor requires that
                exceptions to discharge be confined to those
26              plainly expressed. In re Klapp, 706 F.2d 998,
                999 (9th Cir.1983). On the other hand, this
27              court has recognized “an overriding public
                policy favoring the enforcement of familial
28              obligations.” Shaver v. Shaver, 736 F.2d
1314, 1316 (9th Cir.1984).
     In re Chang, 163 F.3d at 1140.

                                      -22-
 1   since BAPCPA, this argument is foreclosed.    By adopting the
 2   definition of domestic support obligation in § 101(14A) which
 3   includes “assistance given by a governmental unit,” provided to
 4   the “child of the debtor,” Congress expanded the scope of that
 5   term beyond strictly family incurred debts.   In other words, while
 6   the Code now requires that there be a family tie between the
 7   recipient of the support and the debtor, the BAPCPA definition
 8   crafted by Congress provides that debts owed to a governmental
 9   unit can qualify as a domestic support obligation.12
10        Debtor also urges us to adopt the reasoning of In re Rosen,
11   noting the lack of binding, or even other persuasive precedent on
12   this issue.   But, like the bankruptcy court, we disagree with the
13   reasoning of In re Rosen, and thus we respectfully decline to
14   follow it, particularly in the light of the California statutes
15   and the case law interpreting those laws.
16        In In re Rosen, Montgomery County, Indiana argued that its
17   debt for a portion of the expenses it incurred in housing the
18   debtor’s minor son in a juvenile detention facility was excepted
19   from discharge under § 523(a)(5).   The bankruptcy court decided
20   that even though the county had provided support for the debtor’s
21   son while he was detained, “an involuntary detention in a juvenile
22   facility hardly seems to fit within the purpose and spirit of the
23   statute,” and therefore concluded that the debt was not excepted
24   from discharge under § 523(a)(5).   In re Rosen, 2012 WL 1565617,
25   at *2.
26        In making its decision, the bankruptcy court relied on a pre-
27
          12
28           While, in this context, the creditor is not a family
     member of the debtor, the debt in question represents the cost of
     providing support to debtor’s relative, her son. In this sense,
     then, the “obligation” is a domestic one in the traditional sense.

                                     -23-
 1   BAPCPA case, DeKalb Cnty. Div. of Family and Children Servs. v.
 2   Platter (In re Platter), 140 F.3d 676 (7th Cir. 1998).       In that
 3   case, DeKalb County, Indiana sought to recover expenses it
 4   incurred in housing a debtor’s minor son in a juvenile detention
 5   facility.   The bankruptcy court concluded, and the district court
 6   agreed, that the debt was dischargeable.   On appeal, the Seventh
 7   Circuit reviewed the applicable Indiana statute, and concluded
 8   “[t]he plain meaning of § 523(a)(5) does not cover the present
 9   situation, where the debtor owes a governmental agency directly
10   for the support of the debtor’s child.”    Id. at 681.   Notably, the
11   Seventh Circuit suggested a pragmatic solution to the county’s
12   predicament:
13               If government entities . . . do not wish to be
                 left providing room and board to juvenile
14               delinquents without a means of collecting
                 against bankrupt parents, then they may lobby
15               Congress for another amendment to § 523(a)(5)
                 . . . . If we accept [the county’s]
16               invitation to disregard § 523(a)(5) as it
                 currently exists we would be usurping the
17               authority of these elected bodies through an
                 act of judicial legislation as well as
18               ignoring the plain meaning of the statute.
                 This we cannot do.
19
20   Id. at 683.
21        We decline to follow In re Rosen because we do not believe
22   the bankruptcy court in that case properly accounted for the
23   considerable changes to §§ 523(a)(5) and 101(14A) occasioned by
24   BAPCPA, and because it relied on the Seventh Circuit’s pre-BAPCPA
25   analysis of § 523(a)(5).   Rather, we agree with the bankruptcy
26   court’s statement in this case that: “[t]he court is left to
27   conclude that the change in [§§ 523(a)(5) and 101(14A) as
28   implemented by BAPCPA] was probably in deliberate response to

                                      -24-
 1   cases like . . . [In re] Platter and several others which have
 2   found obligations in the nature of support still dischargeable,
 3   but only because of the narrow language of old § 523(a)(5).”
 4   Simply put, Congress broadened the categories of creditors that
 5   could take advantage of the § 523(a)(5) exception to discharge in
 6   BAPCPA, and Orange County, as a governmental unit, now qualifies
 7   for an exception to discharge in this case.
 8                                  CONCLUSION
 9        Because of the intervention of BAPCPA, we are not bound to
10   apply our pre-2005 case law deciding that a debt owed to a county
11   for the expenses of incarcerating the debtor’s child is discharged
12   in bankruptcy.   See Ball v. Payco-General Am. Credits, Inc. (In re
13   Ball), 185 B.R. 595, 597 (9th Cir. BAP 1995) (“We will not
14   overrule our prior rulings unless a Ninth Circuit Court of Appeals
15   decision, Supreme Court decision or subsequent legislation has
16   undermined those rulings.”).    Instead, by applying the plain
17   language of amended § 523(a)(5) and new § 101(14A), we conclude
18   that the debt Debtor owes to Orange County is excepted from
19   discharge as a domestic support obligation.13   We therefore AFFIRM
20   the order of the bankruptcy court denying Debtor’s motion to hold
21   Orange County in contempt for violating the discharge injunction.
22
          13
23           Debtor did not separately challenge Orange County’s
     inclusion of the legal expenses it incurred in providing
24   representation for Debtor’s son in the debt it claimed to be
     excepted from discharge. In other contexts, the Ninth Circuit has
25   held that fees incurred for the minor’s benefit are in the nature
     of support. In re Lebowitz, 217 F.3d at 803 (holding that costs
26   that benefitted the child were in the nature of support and
     nondischargeable); In re Chang, 163 F.3d at 1141 (holding court
27   costs incurred for the benefit of a debtor’s child were support
     under § 523(a)(5)). However, because Debtor has not argued that,
28   even if the living expense components of the debt are not
     discharged, the same should not be true of the legal costs, we do
     not address that point in this appeal.

                                       -25-